UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1867



ADELISE JOSEPH,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-692-530)


Submitted:   November 19, 1996            Decided:   December 4, 1996


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia, for
Petitioner. Frank W. Hunger, Assistant Attorney General, Brenda E.
Ellison, Senior Litigation Counsel, Laura M. Friedman, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Board of Immigration Appeals'

decision and order affirming the immigration judge's denial of

Appellant's motion to reopen her deportation proceedings and to

stay deportation pursuant to 8 C.F.R. § 242.22 (1995). Our review

of the record discloses that the Board's decision is based on sub-
stantial evidence and is without reversible error. Accordingly, we

affirm on the reasoning of the Board. Joseph v. INS, No. A29-692-
530 (B.I.A. June 11, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2